DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/12/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the documents are not entered in the correct format.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specifically, where indicated with a ‘line through’, where there should be an inventor name there is the application number of the current application pasted over the names.  Please correctly enter these documents in an IDS showing the correct information for full consideration.  
Please note that unless indicated with a ‘line through’ there is NO issue with IDS documents and they have each been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 14, 15, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-13 of U.S. Patent No. 7760097. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims is encompassed in the scope of the previously patented claims.
Claim 1 is encompassed by claim 1 of the ‘097 patent
Claim 2 is encompassed by claim 2 of the ‘097 patent
Claim 6 is encompassed by claim 3 of the ‘097 patent
Claim 14 is encompassed by claim 11 of the ‘097 patent
Claim 15 is encompassed by claim 12 of the ‘097 patent
Claim 19 is encompassed by claim 13 of the ‘097 patent

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding specially claims 1 and 14, the language of “tag is tuned to a first frequency band” and “tag is tuned to a second frequency band” is rejected for failing to meet the written description requirement.  Firstly, the Examiner can find no mention of tuning or adjusting the tag parameters in the specification.  Second, these elements are presented as functioning at a certain frequency band.  The word ‘tuned’ raises concern because ‘tuning’ implies an action or active step of adjustment, which presents a dynamic or actively controlled process that is not supported by the disclosure.  More specifically the word ‘tuned’ in the claims implies an active control and functional adjustment of the tag frequency response bands that is not supported in the specification with regards to how the elements behave.  Even the discloses calibration processing is not applicable here as the ‘tuning’ is written to occur at the tag element not the interrogator.  As such the written description requirement is not met by claims 1 and 14, and all dependent claims are rejected by association.

Claim Objections
Claims 15-25 are objected to because of the following informalities:  
Each of claims 15-25 are currently dependent on claim 13.  This is believed to be a typographical error as claim 13 is a dependent system claim from claim 1, and claim 14 is an independent method claim.  As each of claims 15-25 are indicated as method claims, the current dependency is believed to be an error.  Correction of the dependency is required.  For the sake of compact prosecution, the claims will be evaluated as though they are dependent from claim 14.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9-11, 14, 16-17, 20 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horwitz (US Pub 20050083180).
Re claims 1 and 14, Horwitz discloses an interrogator and the associated method of operating an interrogator, comprising 
a first radio frequency identification (RFID) sensing antenna (Figure 1 element 12; Paragraphs 18-20, 28-30, 35-36, 50) configured to receive a first return signal (Figure 1 element 12; Paragraphs 18-20, 28-30, 35-36, 50) from a first RFID tag (Figure 1 element 2; Paragraphs 18-20, 28-30, 35-37, 50) on a first object (Figure 1 element 2; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-37, 50) when said first RFID tag is tuned to a first frequency band (Figure 1 elements 2 and 12; Paragraphs 18-20, 28-30, 35-37, 50); 
a second RFID sensing antenna (Figure 1 element 14; Paragraphs 18-20, 28-30, 35-36, 50) configured to receive a second return signal (Figure 1 element 14; Paragraphs 18-20, 28-30, 35-36, 50) from a second RFID tag (Figure 1 element 4; Paragraphs 18-20, 28-30, 35-37, 50) on a second object (Figure 1 element 4; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-37, 50) when said second RFID tag is tuned to a second frequency band (Figure 1 elements 4 and 14; Paragraphs 18-20, 28-30, 35-37, 50 [please note that any combination of frequency band communication elements 12/2, 14/4, 16/6, 18/8 from figure 1 can be used to read on the ‘first and second’ elements of claim, modules 1 and 2 were cited for clarity and simplicity]); and 
a control and processing subsystem (Figure 1 element 11; Paragraphs 18-20, 28-30, 35-36, 50) configured to process one of said first return signal (Figure 1 element 11; Paragraphs 18-20, 28-30, 35-36, 50) and said second return signal (Figure 1 element 11; Paragraphs 18-20, 28-30, 35-36, 50) to discern a presence of one of said first object and said second object (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50), respectively (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50).

Re claims 3 and 16, Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; and further discloses wherein at least one of said first RFID sensing antenna (Figure 1 elements 12/14/16/18; Figure 4(a) and (b); Paragraphs 18-20, 28-30, 25-36, 47, 50) and said second RFID sensing antenna comprises multiple elements (Figure 1 elements 12/14/16/18; Figure 4(a) and (b); Paragraphs 18-20, 28-30, 25-36, 47, 50).

Re claims 4 and 17 Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; and further discloses wherein said first frequency band is around 13 megahertz (MHz) (Figure 1 elements 16/6; Paragraphs 29-30, 32, 35, 38; please further note the rejection of the intendent claims wherein it is noted that the ‘first’ and ‘second’ element of the claims can functionally be any combination of associated module/tags from figure 1 [12/2, 14/4, 16/6, 18/8] and the designation of ‘first’ and ‘second’ is arbitrary and used to simply define a distinction between two of the pairings).

Re claims 7 and 20 Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; and further discloses wherein: said first RFID sensing antenna (Paragraphs 18-20, 28-30, 35-36, 50) is configured to provide a first excitation signal (Paragraphs 18-20, 28-30, 35-36, 50) to said first RFID tag on said first object (Paragraphs 18-20, 28-30, 35-36, 50) when said first RFID tag is tuned to said first frequency band (Paragraphs 18-20, 28-30, 35-36, 50); and said second RFID sensing antenna (Paragraphs 18-20, 28-30, 35-36, 50) is configured to provide a second excitation signal (Paragraphs 18-20, 28-30, 35-36, 50) to said second RFID tag on said second object (Paragraphs 18-20, 28-30, 35-36, 50) when said second RFID tag is tuned to said second frequency band (Paragraphs 18-20, 28-30, 35-36, 50).

Re claims 9 and 22 Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; and further discloses wherein further comprising a user interface (Paragraphs 40-43 and 50) with a touchpad (Paragraphs 40-43 and 50) and a display (Paragraphs 40-43 and 50).

Re claims 10 and 23 Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; and further discloses wherein further comprising a user interface (Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 40-43, 50) with an alarm configured to provide at least one of an audible alert (Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 40-43, 50) and a visual alert (Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 40-43, 50) when said control and processing subsystem discerns said presence (Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 40-43, 50) of one of said first object and said second object (Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 40-43, 50).

Re claim 11, Horwitz discloses the interrogator as recited in claims 1; and further discloses wherein further comprising a RFID sensing subsystem configured to provide one of said first return signal (Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50) and said second return signal from said first RFID sensing antenna and said second RFID sensing antenna (Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50), respectively, to said control and processing subsystem (Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 12, 13, 18, 19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Horwitz as applied to claims 1 and 14 above, and further in view of Francis (US Pub 20020070862).
Re claims 5 and 18; Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; Horwitz discloses the design comprising said first RFID sensing antenna (Figure 1 element 12; Paragraphs 18-20, 28-30, 35-36, 50), said second RFID sensing antenna (Figure 1 element 14; Paragraphs 18-20, 28-30, 35-36, 50) and said control and processing subsystem (Figure 1 element 11; Paragraphs 18-20, 28-30, 35-36, 50) but fails however to explicitly disclose wherein the interrogator design is embodied in a portable configuration.
This design is however disclosed by Francis.  Francis discloses wherein the interrogator design is embodied in a portable configuration (Figure 1 element 120 on moving element 110; Paragraph 4, 40, 43, 46).
Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disclosure of Horwitz in order to incorporate the portable design as shown in Francis in order to allow for the interrogation system to have increased functionality in given environments and account for the dynamic and moving nature of the tags in a given environment as well as giving the user direct and specific control over the direction and implantation of the interrogation signaling.

Re claims 6 and 19; Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; but fails however to explicitly disclose wherein further comprising a position sensor configured to cooperate with said control and processing subsystem to provide a location of one of said first object and said second object.
This design is however disclosed by Francis.  Francis discloses further comprising a position sensor configured to cooperate with said control and processing subsystem to provide a location (Paragraphs 8-12, 16-18) of one of said first object (Paragraphs 8-12, 16-18) and said second object (Paragraphs 8-12, 16-18).
Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disclosure of Horwitz to incorporate the positioning processing as shown in Francis to allow for not only the detection of the presence of a given tag but to further allow for a more precise determination of the tags location within a given environment allowing the user to have improved data concerning the tag and improving the ability of the user to act on the indication of a tags presence.

Re claims 12 and 24; Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; and further wherein said control and processing subsystem is configured to discern said presence of said first object (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50) from said first return signal (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50) with respect to said first RFID sensing antenna (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50), and discern said presence of said second object (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50) from said second return signal (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50) with respect to said second RFID sensing antenna (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50); but fails however to explicitly disclose wherein the presence detection is performed as the objects/tags move with respect to the RFID sensing antenna.
This design is however disclosed by Francis.  Francis discloses wherein the presence detection is performed as the objects/tags move with respect to the RFID sensing antenna (Figure 6 Paragraphs 50-54).
Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disclosure of Horowitz to incorporate the motion considerations as shown in Francis to allow for a more efficient and effective consideration of the dynamic nature of a given environment and ensure that the functionality of the system is maintained even if there are changes or a dynamic nature in the interrogation signaling.

Re claims 13 and 25; Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; and further wherein said control and processing subsystem is configured to discern said presence of said first object from said first return signal with respect to said first object (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50), and discern said presence of said second object from said second return signal with respect to said second object (Figure 1 element 11; Paragraphs 2-3, 5, 9-10, 18-20, 28-30, 35-36, 50); but fails however to explicitly disclose wherein the presence detection is performed as the RFID sensing antenna moves with respect to the object/tag.
This design is however disclosed by Francis.  Francis discloses wherein the presence detection is performed as the RFID sensing antenna moves with respect to the object/tag (Figure 4 Paragraphs 50-54).
Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disclosure of Horowitz to incorporate the motion considerations as shown in Francis to allow for a more efficient and effective consideration of the dynamic nature of a given environment and ensure that the functionality of the system is maintained even if there are changes or a dynamic nature in the interrogation signaling.

Claims 2, 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Horwitz as applied to claims 1 and 14 above, and further in view of MacLellan (US Patent 5929779).
Re claims 8 and 21 Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; but fails however to explicitly disclose wherein said control and processing subsystem is configured to provide a command to said first RFID tag to be quiet when discerning said presence of said first object and to said second RFID tag to be quiet when discerning said presence of said second object.
This design is however disclosed by MacLellan.  MacLellan discloses wherein said control and processing subsystem is configured to provide a command to said first RFID tag to be quiet (Col. 1 line 66-Col. 2 line 21; Col. 6 line 31-65) when discerning said presence of said first object and to said second RFID tag to be quiet (Col. 1 line 66-Col. 2 line 21; Col. 6 line 31-65) when discerning said presence of said second object (Col. 1 line 66-Col. 2 line 21; Col. 6 line 31-65).
Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disclosure of Horowitz to incorporate the signal processing as shown in MacLellan in order to specifically target and address a given tag while reducing or removing the possibility of interference from the other tags in a given environment to improve the quality and efficiency of the targeted tags processing.

Re claims 2 and 15 Horwitz discloses the interrogator and associated method as recited in claims 1 and 14 [see objection above]; but fails however to explicitly disclose wherein said control and processing subsystem is configured to employ multiscan, coherent signal processing.
This design is however disclosed by MacLellan.  MacLellan discloses wherein said control and processing subsystem is configured to employ multiscan (Figure 1 multiple interrogators 103-104; Col. 2 liens52-64), coherent signal processing (Figure 2; Col. 4 lines 1-10; Col. 5 lines 6-30).
Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disclosure of Horowitz in order to incorporate the processing design as shown in MacLellan in order to use the multiple scans to determine more data in a given environment regarding the location of tags and the nature of interfering elements to better map an area and provide functional and useful data to the user in a given environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631